PER CURIAM.
This case is before the Court for consideration of a consent judgment submitted by attorney Mayer Gattegno, the respondent in a client-grievance matter being investigated by The Florida Bar. The consent judgment is filed pursuant to Rule 3-7.8(a) of the Rules Regulating The Florida Bar.
The consent judgment submitted by respondent states that he performed legal work for two clients who entered into a loan agreement with one another. Respondent prepared and the borrowers executed a promissory note and a confession of judgment. The borrowers and the lender ultimately became involved in litigation as adverse parties.
Respondent admits that he improperly engaged in multiple representation when it was not clear that he could do so without becoming involved in a conflict of interest and without documenting any disclosure to and consent of the parties. Respondent admits that he thereby violated Disciplinary Rules 5-105(A) and 5-105(C) as set forth in the former Code of Professional Responsibility of The Florida Bar. Respondent also admits that his preparation of the legally ineffectual confession of judgment showed a failure to adequately research the law and competently advise his client in violation of Disciplinary Rules 6-101(A)(2) and 6-101(A)(3) of the Code.
Respondent states that he had previously represented both clients in unrelated matters and received no compensation for his services in connection with the loan agreement.
In the consent judgment, respondent agrees to the imposition of a public reprimand and probation for one year. As conditions of probation respondent agrees to submit monthly reports to and attend monthly meetings with a supervisory attorney appointed by The Florida Bar. The reports will set forth the status of and future action to be taken on all open files in respondent’s law practice. Respondent also agrees to attend and successfully complete a law school course in professional ethics.
The Florida Bar recommends that respondent’s consent judgment be approved and the disciplinary measures set forth therein be adopted. Accordingly, we hereby reprimand attorney Mayer Gattegno and place him on probation for a period of one year from the date of this judgment, subject to the conditions set forth in the consent judgment.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.